Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/500530 election response filed 07/05/2022.     
Claims 1-9 have been elected, examined and fully considered.
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 07/05/2022 is acknowledged.
Claims 10- 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition ofmatter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title.
The claimed invention of Claims 1-9 are directed to non-statutory subject matter. 
The invention of instant claims 1-9 are drawn towards a risk evaluation method. Overall- the method claimed amounts to general noticing of a natural correlation between natural levels of natural elements(the elements are listed in Claim 5 and are things such as Fe, Na, Cu, Zn, among others), in a serum sample(a natural sample), and their correlation with a disease AMD( age-related macular degeneration) which reads on the judicial exception of a natural correlation/law of nature.
	Further- the claimed process steps, of “the correlation operating step,” “the indicator operating step,” and “evaluation elements being designated by choosing….concentration data,” all read on mental processes/abstract ideas/math processes. These steps merely read as data manipulation that can be performed in the human mind, and do not amount to adding additional elements that are sufficient to amount to significantly more than the judicial exceptions of a natural correlation/law of nature or the abstract idea. This is clearly called out by the claim limitation for Claim 1 which requires, in Claim 1, 3rd line from bottom- “choosing”- a human thought process. “Choosing,” is also claimed in Claims 2-3.
Specifically, the only claimed element that has a tangible form is serum, and that is a natural compound. Applicant claims no specificity of detection using a specific machine or chemical analysis that change the natural compound from its natural state.
 Further- as claimed- applicant claims no machine for performing the analysis so it reads as it can be performed by the human mind. Nothing in any of the dependent claims change these matters.
Alice Corp. v. CLS Bank, See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Also, process claims that are directed to abstract ideas, such as the claims in Bilski v. Kappos & MPEP § 2106.01, See MPEP 2106.04.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation " the correlation operating step," and “the indicator obtaining step”.  Further- in the last line of Claim 1, “the discriminant abilities,” is claimed and no discriminant “abilities,” had been mentioned prior in the claim. There is insufficient antecedent basis for this limitation in the claim. The same applies to Claim 9, the limitation “the preliminary examination step,” that also fails to have proper antecedent basis.
The term “specific” in claims 1-4 is a subjective term which renders the claim indefinite. The term “specific” is not defined by the claim, and though the specification and dependent claims offer various groupings which one might consider to be specific elements, an objective standard is not given in claim 1- or from the specification- to make clear what the objective standard for the term “specific,” might be. What one person might consider “specific,” another might not, and therefore this term in the claim is unclear. The term, “arbitrary,” is also subjective and an objective standard is not given for what might be considered “arbitrary” and what might not and therefore this is also unclearing Claim 1. The term “arbitrary” is also found in Claim 4 and is unclear.
Even further with respect to Claim 1, and 3 it is unclear how one would choose “all or part of specific elements”. How does one only choose part of an element?  This is unclear/confusing in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and claims dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some discriminant functions/analysis of evaluation elements, does not reasonably provide enablement for all discriminant function/analysis which could be read into the instant claims.  
Going through the Wands Factor Analysis with respect to the instant claims, there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
It is not clear through analysis on these factors with respect to the instant invention in light of the instant specification that one or ordinary skill in the art could make and use the instant invention.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without undue experimentation. Specifically, paragraphs 0057-0077 of the instant specification and Figures 4-13 of instant PG Pub provide scope of what is required for the discriminant analysis of specific evaluation elements, but the specification is not enabling for the realm of all possibilities which are claimed for any discriminant analysis of any evaluation elements.


Claim Interpretation

Further with respect to Claim 1, applicant claims, “operating a correlation,” by “applying concentration data..of..elements..in serum” by “applying concentration data,” “to a discriminant function”. This is read to mean, determining a correlation by applying some kind of obtained data to a discriminate function. If applicant intends something different, they should amend the claims to specify- as not device parts or machines are claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-9  are rejected under 35 U.S.C. 103(a) as being obvious over JUNEMAN in Levels of aqueous humor trace elements in: patients with non-exsudative age-related macular degeneration: a case-control study, as cited on IDS dated(1108/2019) In view of IKUTA in US 20160024582.
	With respect to Claim 1, JUNEMAN et al. teach of a method of detecting trace elements might play a role in the complex multifactorial pathogenesis of age-related macular degeneration (AMD). Trace elements were detected in 12 patients with dry AMD (age 77.966.62, female 8, male 4) and 11 patients without AMD (age 66.6616.7, female 7, male 4) were included. Aqueous levels of cadmium, cobalt, copper, iron, manganese, selenium, and zinc were measured by use of Flow-Injection-Inductively-Coupled-Plasma-Mass-Spectrometry (FI-ICP-MS)(abstract). JUNEMAN et al. further teaches measuring additional elements(Page 2, column 2) and performing distribution statistical analysis on the measured samples(Page 3, statistical analysis, also see all figures). JUNEMAN et al. further teach of 3. Calibrations were performed with daily fresh prepared standard solutions in the ranges 0– 1000 ng/L for Cd, Co, Hg, Mn, Pb, Se or 0–100 mg/L for Cu, Fe, Zn. R2 values were 0.989 for Zn and better than 0.999 for the other elements. For each element a 5-point calibration curve was achieved and sample peak areas were related to respective element calibrations(applying standard/concentration data for a correlation operating step)(Page 3, column 2). JUNEMAN et al. further teach of determining if the subject suffers from AMD based on the comparison()(indicator operating step)(Page 3 & 4, results and Discussion). If it is not clear that JUNEMEN call out discriminant analysis, IKUTA is used to remedy this.

IKUTA et al. teach of a method for objectively evaluating the state of eye disease in a test organism. Provided is a microarray for evaluating the state of eye disease. Further, this method for evaluating the state of eye disease in a test organism is characterized by detecting, from a sample taken from the test organism, at least one gene from a prescribed gene group and comparing the obtained detection result with a control(abstract). IKUTA et al. further teach of collectively analyzing molecular markers related to treatment or prevention of eye diseases such as age-related macular degeneration(paragraph 0006, 0086, 0096). IKUTA et al. further teach of analysis by performing discriminant analysis(paragraph 0151) and correcting data and comparisons to controls(paragraph 0148-0151). It would have been obvious to one before the effective filing date to use the discriminant analysis of IKUTA to aid in detection of macular degeneration in JUNEMAN due to the need in the art for methods of effectively evaluating markers of eye disease (IKUTA, paragraph 0003).
	With respect to Claims 2-9, JUNEMAN and IKUTA teach of the claimed invention as shown above. JUNEMAN et al. further teach of aqueous levels of cadmium, cobalt, copper, iron, manganese, selenium, and zinc were measured by use of Flow-Injection-Inductively-Coupled-Plasma-Mass-Spectrometry (FI-ICP-MS)(abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797